DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Amendment
Applicant’s amendments filed on June 22, 2020 have been entered. Claims 1-4 and 7-36 are pending in this application. Claim 5-6 are cancelled. Claims 21-36 remain withdrawn from consideration.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 7-20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for two optical imaging lens arrangements with specific refractive power (i.e. a +-+-+- arrangement and a +---+- arrangement), does not reasonably provide enablement for all possible optical imaging lenses satisfying the claimed inequalities.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims. 
The factors considered when determining if the disclosure satisfies the enablement requirement and whether any necessary experimentation is undue include, but are not limited to: 1) nature of the In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).	
The claims recite an optical imaging lens having six lens elements and satisfying various inequalities. Each of the lenses can have positive, negative, or zero refractive power. As such, there are 729 possible ways to arrange lenses encompassed by the claims.
The nature of the invention is drawn to optical systems and lens optimization. The state of the art discloses (See e.g. U.S.) discloses specific arrangements of positive and negative lenses in order to achieve claimed conditions. The level of skill in the art is related to the areas of optical design and is high due the intricate and unpredictable nature of optical systems.
There are nine examples of optical systems having six lenses, which all have a +-+-+- or +---+- arrangement, representing just two of the 729 possible combinations of lenses encompassed by the claims. All of the disclosed examples have a positive first lens, a negative second lens, a negative fourth lens, a positive fifth lens, and a negative sixth lens. Applicants’ claims are excessively broad due, in part, to the complex and diverse nature of optical systems.
As a non-limiting example, independent claim 1 encompasses an optical system having six negative lenses and satisfying the claimed inequalities. However, there is no disclosure of how to make such an optical system, and one of ordinary skill in the art would require undue experimentation to achieve such a system, due to the nature of optical design.
	 Therefore, based on the discussions above concerning the art’s recognition that such an optical system requires a specific arrangement of lenses, the specification fails to teach the skilled artisan how to use the claimed methods without resorting to undue experimentation to determine the arrangement of lenses required to achieve the claimed inequalities.
  
Examiner respectfully suggests amending the claims to include the specific powers of lenses recited in the specification.
Claims 2-4 and 7-20 are rejected as being dependent upon claim 1, and failing to cure the deficiencies of the rejected base claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (U.S. PG-Pub No. 2015/0109684).
Regarding claim 1, Son teaches (Embodiments 4, 5, 6, 9, and 10) an optical imaging lens (See e.g. Figs. 10, 13, 16, 25, and 28) sequentially from an object side to an image side along an optical axis, comprising first (10), second (20), third (30), fourth (40), fifth (50), and sixth lens (60) elements, each of the first, second, third, fourth, fifth and sixth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side (See e.g. 
a vignetting aperture (ST3) is formed between the object-side surface of the third lens element (30) to the image-side surface of the fourth lens element (40) (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0010, 0182-0184, 0198-0200, 0213-0216, 0262-0264, and 0278-0280);
the object-side surface of the third lens element (30) comprises a concave portion in a vicinity of a periphery of the third lens element (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0081, 0177, 0193, 0209, 0257, and 0273; See also Tables for Embodiments 4, 5, 6, 9, and 10, which provide the radius of the object-side surface which is convex along the optical axis, as well as the aspherical coefficients for the object-side surface which result in a surface with an inflection point, providing a concave periphery seen in the Figures);
the optical imaging lens comprises no other lenses having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0081, 0174-0180, 0190-0196, 0206-0212, 0254-0260, and 0270-0276);
a F-number of the optical imaging lens is represented by Fno (See Table 21 where Fno is given for the examples), a distance between the object-side surface of the first lens element and an image plane along the optical axis is represented by TTL (See Table 21 where TTL is given for the examples), a measurement that is double an image height of the optical imaging lens is represented by IS (See Table 21 where IS can be calculated by 2 times ImgH for each of the examples), an effective focal length of the optical imaging lens is represented by EFL (See Table 21 where EFL is given for each of the examples), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Tables for examples 4, 5, 6, 9, and 10, where T4 is given by the value of the thickness of surface s7), and Fno, TTL, [[and]] IS, EFL and T4 satisfy the inequalities:

Embodiment
Fno
TTL/IS
EFL/T4
4
1.9
0.45
13.6
5
1.8
0.45
14.5
6
1.6
0.45
12.4
9
1.8
0.35
9.23
10
1.9
0.35
9.06

Regarding claim 2, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Tables for examples 4, 5, 6, 9, and 10, where G1 is given), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Tables for examples 4, 5, 6, 9, and 10, where G3 is given), an air gap between the fourth lens element and the fifth lens element along the optical axis G4 (See Tables for examples 4, 5, 6, 9, and 10, where G4 is given), and G1, G3 and G4 satisfy the inequality: G4/(G1+G3) ≤ 3.3 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: G4/(G1+G3) = 0.75, within Applicant’s claimed range).
Regarding claim 3, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 4, 5, 6, 9, and 10, where AAG can be calculated by the thicknesses between lenses), an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Tables for examples 4, 5, 6, 9, and 10, where G1 is given), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Tables for examples 4, 5, 6, 9, and 10, where G3 is given), and AAG, G1 and G3 satisfy the inequality: AAG/(G1+G3) ≤ 8.7 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: AAG/(G1+G3) = 2.1, within Applicant’s claimed range). 
Regarding claim 4, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that TTL and T4 satisfy the inequality: TTL/T4 ≤ 19.4 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: TTL/T4 = 12.6, within Applicant’s claimed range).
Regarding claim 7, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements (See Tables for examples 4, 5, 6, 9, and 10, where ALT can be calculated by the thicknesses of the lenses) is represented by ALT, and ALT and T4 satisfy the inequality: ALT/T4 ≤ 10.6 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: ALT/T4 = 6.9, within Applicant’s claimed range).
Regarding claim 8, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a central thickness of the sixth lens element along the optical axis is represented by T6 (See Tables for examples 4, 5, 6, 9, and 10 where T6 is given), and EFL and T6 satisfy the inequality: EFL/T6 ≤ 10.4 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: EFL/T6 = 6.6, within Applicant’s claimed range).
Regarding claim 9, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a central thickness of the first lens element along the optical axis is represented by T1 (See Tables for examples 4, 5, 6, 9, and 10 where T1 is given), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Tables for examples 4, 5, 6, 9, and 10 where T4 is given), and T1 and T4 satisfy the inequality: T1/T4 < 2.6 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: T1/T4 = 0.80, within Applicant’s claimed range).
Regarding claim 10, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 4, 5, 6, 9, and 10, where AAG can be calculated by the thicknesses between lenses), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Tables for examples 4, 5, 6, 9, and 10 where T4 is given), and AAG and T4 satisfy 
Regarding claim 11, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that an air gap between the fourth lens element and the fifth lens element along the optical axis is represented by G4 (See Tables for examples 4, 5, and 6 where G4 is given), an air gap between the fifth lens element and the sixth lens element along the optical axis is represented by G5 (See Tables for examples 4, 5, and 6 where G5 is given), and G4 and G5 satisfy the inequality: G4/G5 ≤ 2.2 (Condition holds for each of Embodiments 4, 5, and 6 – Embodiment 4: G4/G5 = 0.40, within Applicant’s claimed range).
Regarding claim 12, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 4, 5, 6, and 9, where BFL can be calculated by the thicknesses after the sixth lens), and TTL and BFL satisfy the inequality: TTL/BFL ≤ 4.7 (Condition holds for each of Embodiments 4, 5, 6, and 9 – Embodiment 9: TTL/BFL = 3.7, within Applicant’s claimed range).
Regarding claim 13, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 4, 5, 6, and 9, where BFL can be calculated by the thicknesses after the sixth lens), EFL and BFL satisfy the inequality: EFL/BFL ≤ 3.9 (Condition holds for each of Embodiments 4, 5, 6, and 9 – Embodiment 9: EFL/BFL = 2.7, within Applicant’s claimed range).
Regarding claim 14, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 4, 5, 6, 9, and 10, where ALT can be calculated by the thicknesses of the 
Regarding claim 15, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a central thickness of the sixth lens element along the optical axis is represented by T6 (See Tables for examples 4, 5, 6, 9, and 10 where T6 is given), a central thickness of the second lens element along the optical axis is represented by T2 (See Tables for examples 4, 5, 6, 9, and 10 where T2 is given), and T6 and T2 satisfy the inequality: T6/T2 ≤ 1.8 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: T6/T2 = 1.0, within Applicant’s claimed range).
Regarding claim 16, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 4, 5, 6, 9, and 10, where ALT can be calculated by the thicknesses of the lenses), and EFL and ALT satisfy the inequality: EFL/ALT ≤ 1.7 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: EFL/ALT = 1.3, within Applicant’s claimed range).
Regarding claim 17, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 4, 5, 6, 9, and 10, where ALT can be calculated by the thicknesses of the lenses), a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 4, 5, 6, and 9, where BFL can be calculated by the thicknesses after the sixth lens), and ALT and BFL satisfy the inequality: ALT/BFL ≤ 2.6 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: ALT/BFL = 2.0, within Applicant’s claimed range).
Regarding claim 18, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Tables for 
Regarding claim 19, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Tables for examples 4, 5, 6, 9, and 10 where TL is calculated by the thicknesses provided), and EFL and TL satisfy the inequality: EFL/TL ≤ 1.2 (Condition holds for each of Embodiments 4, 5, 6, 9, and 10 – Embodiment 9: EFL/TL = 1.0, within Applicant’s claimed range).
Regarding claim 20, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 4, 5, 6, and 10, where BFL can be calculated by the thicknesses after the sixth lens), a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 4, 5, 6, and 10, where AAG can be calculated by the thicknesses between lenses), and BFL and AAG satisfy the inequality: BFL/AAG ≤ 1.2 (Condition holds for each of Embodiments 4, 5, 6, and 10 – Embodiment 10: BFL/AAG = 0.85, within Applicant’s claimed range).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 7-20 is/are additionally rejected under 35 U.S.C. 103 as being unpatentable over Son.
Regarding claim 1, Son teaches (Embodiments 1, 2, 3, and 7) an optical imaging lens (See e.g. Figs. 1, 4, 7, and 19) sequentially from an object side to an image side along an optical axis, comprising first (10), second (20), third (30), fourth (40), fifth (50), and sixth lens (60) elements, each of the first, second, third, fourth, fifth and sixth lens elements having refracting power, an object-side surface facing toward the object side and an image-side surface facing toward the image side (See e.g. Figs. 1, 4, 7, and 19; Paragraphs 0081, 0126-0132, 0142-0148, 0158-0164, and 0222-0228), wherein:
a vignetting aperture (ST3) is formed between the object-side surface of the third lens element (30) to the image-side surface of the fourth lens element (40) (See e.g. Figs. 10, 13, 16, 25, and 28; Paragraphs 0010, 0132-0134, 0149-0151, 0165-0167, and 0229-0231);
the object-side surface of the third lens element (30) comprises a concave portion in a vicinity of a periphery of the third lens element (See e.g. Figs. 1, 4, 7, and 19; Paragraphs 0081, 0129, 0145, 0161, and 0225);
the optical imaging lens comprises no other lenses having refracting power beyond the first, second, third, fourth, fifth and sixth lens elements (See e.g. Figs. 1, 4, 7, and 19; Paragraphs 0081, 0126-0132, 0142-0148, 0158-0164, and 0222-0228);

Fno =2.2 (See Table below showing values for Embodiments 1, 2, 3, and 7), TTL/IS ≤ 1 (See Table below showing values for Embodiments 1, 2, 3, and 7 lying within the claimed range), and EFL/T4 ≤ 16 (See Table below showing values for Embodiments 1, 2, 3, and 7 lying within the claimed range).
Embodiment
Fno
TTL/IS
EFL/T4
1
2.2
0.4
8.4
2
2.2
0.4
6.9
3
2.2
0.4
7.8
7
2.2
0.45
8.4

Son, in embodiments 1, 2, 3, and 7, fails to explicitly disclose that Fno ≤ 2.0.
However, Son further teaches broadly that Fno < 2.3 (Paragraphs 0026, 0038, 0049, and 0095-0097) such that the optical system “may capture a clear image in a low illuminance environment” (Paragraph 0097).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the optical imaging lens of Son’s embodiments 1, 2, 3, and 7, such that Fno ≤ 2.0, as suggested by Son, so the optical system “may capture a clear image in a low illuminance environment,” as in Son (Paragraph 0097), and since it has been held that where the claimed ranges In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05.I.).
Regarding claim 2, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Tables for examples 1, 2, 3, 7, where G1 is given), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Tables for examples 1, 2, 3, and 7, where G3 is given), an air gap between the fourth lens element and the fifth lens element along the optical axis G4 (See Tables for examples 1, 2, 3, and 7, where G4 is given), and G1, G3 and G4 satisfy the inequality: G4/(G1+G3) ≤ 3.3 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: G4/(G1+G3) = 1.2, within Applicant’s claimed range).
Regarding claim 3, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 1, 2, 3, and 7, where AAG can be calculated by the thicknesses between lenses), an air gap between the first lens element and the second lens element along the optical axis is represented by G1 (See Tables for examples 1, 2, 3, and 7, where G1 is given), an air gap between the third lens element and the fourth lens element along the optical axis is represented by G3 (See Tables for examples 1, 2, 3, and 7, where G3 is given), and AAG, G1 and G3 satisfy the inequality: AAG/(G1+G3) ≤ 8.7 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: AAG/(G1+G3) = 3.0, within Applicant’s claimed range). 
Regarding claim 4, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that TTL and T4 satisfy the inequality: TTL/T4 ≤ 19.4 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: TTL/T4 = 9.9, within Applicant’s claimed range).
Regarding claim 7, Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 8, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a central thickness of the sixth lens element along the optical axis is represented by T6 (See Tables for examples 1, 2, 3, and 7 where T6 is given), and EFL and T6 satisfy the inequality: EFL/T6 ≤ 10.4 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: EFL/T6 = 6.7, within Applicant’s claimed range).
Regarding claim 9, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a central thickness of the first lens element along the optical axis is represented by T1 (See Tables for examples 1, 2, 3, and 7 where T1 is given), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Tables for examples 1, 2, 3, and 7 where T4 is given), and T1 and T4 satisfy the inequality: T1/T4 < 2.6 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: T1/T4 = 0.76, within Applicant’s claimed range).
Regarding claim 10, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 1, 2, 3, and 7, where AAG can be calculated by the thicknesses between lenses), a central thickness of the fourth lens element along the optical axis is represented by T4 (See Tables for examples 1, 2, 3, and 7 where T4 is given), and AAG and T4 satisfy the inequality: AAG/T4 ≤ 4.3 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: AAG/T4 = 3.1, within Applicant’s claimed range).
Regarding claim 11, Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 12, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 1, 2, 3, and 7, where BFL can be calculated by the thicknesses after the sixth lens), and TTL and BFL satisfy the inequality: TTL/BFL ≤ 4.7 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: TTL/BFL = 4.5, within Applicant’s claimed range).
Regarding claim 13, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 1, 2, 3, and 7, where BFL can be calculated by the thicknesses after the sixth lens), EFL and BFL satisfy the inequality: EFL/BFL ≤ 3.9 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: EFL/BFL = 3.6, within Applicant’s claimed range).
Regarding claim 14, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 1, 2, 3, and 7, where ALT can be calculated by the thicknesses of the lenses), and TTL and ALT satisfy the inequality: TTL/ALT ≤ 2 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: TTL/ALT = 1.7, within Applicant’s claimed range).
Regarding claim 15, Son teaches the optical imaging lens according to claim 1, as above.

Regarding claim 16, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 1, 2, 3, and 7, where ALT can be calculated by the thicknesses of the lenses), and EFL and ALT satisfy the inequality: EFL/ALT ≤ 1.7 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: EFL/ALT = 1.3, within Applicant’s claimed range).
Regarding claim 17, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a sum of the central thicknesses of all lens elements is represented by ALT (See Tables for examples 1, 2, 3, and 7, where ALT can be calculated by the thicknesses of the lenses), a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 4, 5, 6, and 9, where BFL can be calculated by the thicknesses after the sixth lens), and ALT and BFL satisfy the inequality: ALT/BFL ≤ 2.6 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 7: ALT/BFL = 2.3, within Applicant’s claimed range).
Regarding claim 18, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Tables for examples 1, 2, 3, and 7 where TL is calculated by the thicknesses provided), and TTL and TL satisfy the inequality: TTL/TL ≤ 1.5 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: TTL/TL = 1.3, within Applicant’s claimed range).
Regarding claim 19, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a distance from the object-side surface of the first lens element to the image-side surface of the sixth lens element along the optical axis is represented by TL (See Tables for examples 1, 2, 3, and 7 where TL is calculated by the thicknesses provided), and EFL and TL satisfy the inequality: EFL/TL ≤ 1.2 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 3: EFL/TL = 1.0, within Applicant’s claimed range).
Regarding claim 20, Son teaches the optical imaging lens according to claim 1, as above.
Son further teaches that a back focal length of the optical imaging lens, defined by a distance from the image-side surface of the sixth lens element to the image plane along the optical axis, is represented by BFL (See Tables for examples 1, 2, 3, and 7, where BFL can be calculated by the thicknesses after the sixth lens), a sum of all air gaps between all lens elements along the optical axis is represented by AAG (See Tables for examples 1, 2, 3, and 7, where AAG can be calculated by the thicknesses between lenses), and BFL and AAG satisfy the inequality: BFL/AAG ≤ 1.2 (Condition holds for each of Embodiments 1, 2, 3, and 7 – Embodiment 7: BFL/AAG = 0.86, within Applicant’s claimed range).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yao et al. (U.S. PG-Pub No. 2018/0031808) teaches an imaging lens system having six lenses meeting the claimed conditions.
Hsu et al. (U.S. PG-Pub No. 2017/0336604) teaches an image capturing lens assembly comprising six lenses of the claimed configuration.
Hsu et al. (U.S. PG-Pub No. 2017/0090156) teaches an imaging optical system having six lenses meeting the claimed conditions.
Liao et al. (U.S. PG-Pub No. 2015/0338607) teaches a photographing optical lens assembly comprising six lenses of the claimed configuration.
Tsai et al. (U.S. Patent No. 8,908,295) teaches an optical image capturing lens assembly comprising six lenses meeting the claimed conditions.
Sano (U.S. Patent No. 8,786,961) teaches an image pickup lens having six lenses meeting the claimed conditions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896